Citation Nr: 0944766	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  09-18 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
St. Petersburg, Florida.

In November 2009, the Board granted a motion to advance this 
case on the docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

With regard to his TDIU claim, the Board acknowledges that, 
in written argument submitted October 2009, the Veteran 
asserted that he has a psychological disorder that is 
secondary to his service-connected valvular heart disease 
with aortic insufficiency, class II.  

Although newly raised claims are generally referred to the RO 
for appropriate action, here, the Board notes that resolution 
of the service connection claim could impact upon VA's 
consideration of his TDIU claim.  In fact, he suggests that 
his heart surgeries indirectly resulted in the development of 
a personality disorder that, in turn, affected his 
employability.  

As such, the Board finds that his service-connection claim 
for a psychological disorder is inextricably intertwined with 
his TDIU claim.  Accordingly, they must be considered 
together, and thus a decision by the Board on the Veteran's 
TDIU claim would at this point be premature.  See Henderson 
v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated). 

Indeed, the Board observes that, if service connection were 
granted, depending on the evaluation assigned, the TDIU claim 
could potentially be rendered moot.  See Green v. West, 11 
Vet. App. 472, 476 (1998), (citing Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 
(1999).

In addition, with regard to the Veteran's claim for TDIU, 
Veteran is currently service connected for two disabilities:  
valvular heart disease with aortic insufficiency, class II 
(rated as 60 percent disabling) and for variococele, left 
ring, relaxed (rated as 0 percent disabling).  However, the 
April 2008 VA medical examination only evaluated his heart 
disability and did not consider whether his  variococele had 
any impact on his employability or whether his service-
connected disabilities, in aggregate, rendered him unable to 
secure or follow a substantially gainful occupation.  

Therefore, an examination and opinion is also required to 
determine, to the extent possible, that any of his service-
connected disabilities precludes substantially gainful 
employment.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
examination.  The claims folder should be 
made available to and reviewed by the 
examiner.  All appropriate tests and 
studies should be conducted.  

The examiner is asked to offer an opinion 
as to whether it is at least as likely as 
not that any psychiatric disorder found to 
be present is related to his service-
connected heart disease or otherwise 
related to or had its onset in service.  

Then, the examiner should opine as to 
whether, without regard to the Veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that his service-connected 
disabilities (valvular heart disease with 
aortic insufficiency, class II; 
variococele, left ring, relaxed; and, if 
applicable, any psychiatric disorder 
related to his heart disease or otherwise 
related to service), either alone or in 
the aggregate, render him unable to secure 
or follow a substantially gainful 
occupation.  

A complete rationale for all opinions 
expressed and all conclusions reached 
should be set forth in a legible report.  

2.  Then, adjudicate the issue of 
entitlement to service connection for a 
psychiatric disorder, to include as 
secondary to service-connected valvular 
heart disease with aortic insufficiency, 
class II.  Notice of the determination, 
and his appellate rights, should be 
provided to the Veteran and his 
representative.  

3.  Finally, readjudicate the Veteran's 
claim for entitlement to TDIU.  If the 
benefit sought on appeal is not granted, 
or if a timely notice of disagreement is 
received with respect to any additional 
issue raised on behalf of the Veteran, the 
RO should furnish a statement of the case 
and/or a supplemental statement of the 
case on all issues in appellate status, 
and he and his representative should be 
provided an opportunity to respond in 
accordance with applicable statutes and 
regulations.  The case should be then 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



